Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 21, 2007







Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed August 21, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00608-CV
____________
 
IN RE RICHARD BAGGETT,
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On July
23, 2007, relator Richard Baggett, an inmate, filed a mandamus petition in this
court seeking a writ ordering Charles Bacarisse, the Harris County District
Clerk, to provide relator with a copy of a motion for DNA testing filed in the
179th District Court, Harris County, Texas, in 2001.  
This
court is empowered to issue writs of mandamus to enforce its jurisdiction, or
against judges of district or county courts within our appellate district.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004).  Because the
requested mandamus relief is not within our jurisdiction, we dismiss relator=s petition for lack of jurisdiction. 





PER
CURIAM
 
Petition Dismissed and Memorandum Opinion filed August
21, 2007.
Panel consists of Chief Justice Hedges, Justices Yates
and Seymore.